DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 12 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 12-13, 15 & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oguro (US 2014/0302353 A1).
Regarding claim 1, Oguro teaches a support plate for a protection module of a battery module, the support plate comprising:								a plate-shaped plate portion (42) (Fig. 48-50; [0176]); and					
Regarding claim 2, Oguro teaches the support unit having a groove by which the first protection member of the plurality of protection members is fixed to the support unit (Figs 51-52).
Regarding claim 3, Oguro teaches the first support unit being protruded to extend across the plate portion and plurality of partitions including the second partition integrally formed in a first wall surface of the first support unit (Figs. 48-51).		 		
Regarding claim 5, Oguro teaches the support unit comprising a second support unit (571+572) protruded from the plate portion, and supporting a third protection member (442) of the plurality of protection members, and the second support unit including a first mounting 
Regarding claim 7, Oguro teaches the support unit comprising a third support unit (see annotated fig. 31 below) recessed from the plate portion.

    PNG
    media_image1.png
    526
    709
    media_image1.png
    Greyscale


Regarding claim 12, Oguro teaches a battery module comprising: 				a plurality of rechargeable batteries (33) (Fig. 3; [0085]); 					an accommodation member (36) configured to accommodate the rechargeable batteries 
Regarding claim 13, Oguro teaches the first support unit being protruded to extend across the plate portion and plurality of partitions including the second partition integrally formed in a first wall surface of the first support unit (Figs. 48-51).		 		
Regarding claim 15, Oguro teaches the support unit comprising a second support unit (571+572) protruded from the plate portion, and supporting a third protection member (442) of the plurality of protection members, and the second support unit including a first mounting protrusion (572) protruded from the plate portion, a second mounting protrusion (572) protruded from the plate portion and separate from the first mounting protrusion, and a mounting groove between the first mounting protrusion and the second mounting protrusion (Fig. 31; [0141]-[0144]). 
Regarding claim 17, Oguro teaches the support unit comprising a third support unit (see annotated fig. 31 above) recessed from the plate portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro (US 2014/0302353 A1) in view of Park (US 2011/0097619 A1).
Regarding claims 8-9, Oguro teaches the support plate of claim 1 but is silent as to the support plate comprising a first guide protrusion at a first side surface of a plate portion, the first guide protrusion comprising a first connection portion externally protruded, and a guide unit bent from the first connection portion (claim 8) and the first guide protrusion comprising a plurality of first guide protrusions separately arranged along the first side surface of the plate portion (claim 9).					 								Park teaches a support plate for a protection module of a battery module, the support plate comprising a first guide protrusion (195) at a first side surface of a plate portion, the first guide protrusion comprising a first connection portion externally protruded, and a guide unit bent from the first connection portion (Figs. 6-7 & 9; [0055]). Park further teaches the first guide protrusion comprising a plurality of first guide protrusions separately arranged along the first side surface of the plate portion (Figs. 6-7 & 9; [0055]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a first guide protrusion at a side surface of the plate portions, as described in Park above, in order to ensure that lead wires can be jointly guided along the plate portion. 
Regarding claims 11-12, Oguro as modified by Park teaches the support plate of claim 1. Park teaches a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, a first catching jaw facing the first connection portion, and a first guide unit connecting the first connection portion and the first catching jaw (See annotated fig. 9 below) and the first catching jaw being spaced apart from the first side surface of the plate portion to form a space between the first catching jaw and the first side surface (Fig. 9).									
    PNG
    media_image2.png
    438
    616
    media_image2.png
    Greyscale


Regarding claims 18-19, Oguro teaches the battery module of claim 12 but is silent as to the support plate comprising a first guide protrusion at a first side surface of a plate portion, the first guide protrusion comprising a first connection portion externally protruded, and a guide unit bent from the first connection portion (claim 8) and the first guide protrusion comprising a plurality of first guide protrusions separately arranged along the first side surface of the plate portion (claim 9).					 						
Regarding claim 20, Oguro as modified by Park teaches the battery module of claim 12. Park teaches a first guide protrusion (195) at a first side surface of the plate portion, the first guide protrusion comprising a first connection portion externally protruded, a first catching jaw facing the first connection portion, and a first guide unit connecting the first connection portion and the first catching jaw (See annotated fig. 9 above).							It would have similarly been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the first guide protrusion at a side surface of the plate portions, as described in Park above, in order to ensure that lead wires can be jointly guided along the plate portion.

Allowable Subject Matter
Claims, 4, 6, 14 & 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Oguro, does not fairly teach or suggest the first support unit comprising first guide ribs separately formed on a top surface of the first support unit and upwardly protruded to accommodate electrical lines (claims 4 & 14) and a second guide rib between the first support unit and the second support unit on the side of the second support unit and separate from a second wall surface of the first support unit to accommodate an electrical line between the second wall surface of the first support unit and the second guide rib (claims 6 & 16).		

Response to Arguments
Applicant’s arguments with respect to claims 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1 & 12 have prompted a new ground of rejection as presented above. As instantly claimed, claims 1-3, 5, 7, 12-13, 15 & 17 are found to be anticipated by Oguro with claims 8-11 & 18-20 being found obvious in view of Oguro and Park.							Thus, in view of the foregoing, claims 1-3, 5, 7-13, 15, 17-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727